Corrected Notice
In response to applicant's phone call on January 18, 2022 regarding the last Office action, the following corrective action is taken.
The period for reply of TWO MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.
Examiner notes that the previous FINAL rejection mailed August 25, 2021 is being corrected to properly include the amendments of claim 20. Examiner notes that no citations have changed from the previous rejection and that the prior art cited to teach the amendments to claim 1 is being applied to claim 20. The other rejections, including the amendments to the caregiver tracking module limitation of claim 20, remain cited to the same paragraphs of Larson. 
A corrected copy of the previous Action is enclosed.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed August 17, 2021. Claims 1-7, 9-16, and 18-20 are currently pending, of which claims 1, 3, 5, 9, 19, and 20 are currently amended. Claims 6 and 12-15 were previously withdrawn from consideration. Claim 17 is cancelled and claim 8 was previously canceled. Claims 1-5, 9-11, 16, and 18-20 are currently rejected.


Response to Arguments
Drawings
Applicant has submitted new drawings and the previous objection to the drawings is therefore withdrawn.

Rejections Under 35 USC §112
Applicant has amended the claim at issue and the previous rejection has therefore been withdrawn.

Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered and are moot. Specifically, Applicant has amended the claims at issue and argues that the GUI features of Larson do not teach the new amendments and “that the plurality of GUI features can be customized so that the GUI features presented to and available for selection by the user are tailored to the specific user.” See Remarks 14. As a first note, the claim language does not call for any user-specific customizations being “tailored to” the user. Applicant’s claim language is still very broad when it comes to what this customization actually is. Examiner encourages language that explicitly captures patient data to customize the GUI available (or something similar). Furthermore, Larson explicitly teaches a theme button on the GUI. However, this theme button is not elaborated upon in the disclosure. See Larson Fig. 8. Therefore, while one of ordinary skill would recognize that themes are generally a type of customization, new reference Ramasubramanian has been cited to teach customizing GUIs based on user See Ramasubramanian Fig. 7 and paras. [0071] and [0086]. Applicant makes similar arguments regarding claim 20 and the claim is rejected under Ramasubramanian for at least the same reasons. See Remarks 20.
Regarding claim 5, Applicant argues that Mazar does not teach the limitations as claimed and “merely teaches that the GUI can be updated based on location, with no discussion of addressing a GUI feature selected by a user.” See Remarks 16-17. The combination of Larson/Ramasubramanian/Dal Mutto has been cited to teach these limitations of the claim. Mazar is cited to solely show a status indicator for the notifications provided to the caregiver in Larson. See Mazar paras. [0067] and [0133].
Regarding representative claim 9, Applicant argues against the alleged conclusory statements associated with the teachings of Dal Mutto. See Remarks 17. Examiner respectfully disagrees with these characterizations and notes that no limitations were left out of specific prior art mappings. Examiner is merely stating that generally, reference images would require measurements at different points in time but that nevertheless, Ackerman teaches the time points of the claim. Regarding Ackerman, Applicant generally argues that the limitations are not taught by Ackerman either and that the vectors are not for purposes of moving a cursor. See Remarks 18. The combination is one of obviousness under 35 USC 103, where Dal Mutto was cited to disclose head movements to move the cursor on the user interface of Larson. Ackerman is cited to show that various head positions can be measured over different See Ackerman abstract, Figs. 4H-6, and paras. [0037], [0045], [0062-64], [0067-68], and [0070]. Moreover, Ackerman also teaches averaging head position determinations, as they would thus correspond to the vectors. See Id. at paras. [0056] and [0059].
Finally, Applicant argues that the amendments regarding the caregiver tracking module in claim 20 are not taught by the previously cited art, specifically Larson. See Remarks 20. Examiner respectfully disagrees. This claimed predetermined proximity is undefined and the outcome of said predetermined proximity is very broad and thus subject to an equally broad, yet reasonable, interpretation. In Larson, a user alerts the nearest caregiver station with their needs. See Larson paras. [0041] and [0056]. If Applicant desires a more specific reading of the claim, Examiner encourages amendments that define how GUI features are addressed, perhaps individually. This could include the proximity of a caregiver clearing an alert respective to the selected GUI features. Alternatively, different caregivers could potentially have different expertise and the module could track the nearest one to handle a particular situation.
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Election/Restrictions
Claims 6 and 12-15 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 5, 2021.
Examiner’s Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner notes that based on the claim amendments below, claims 16-19 depend from independent claim 20. Therefore, the prior art rejection(s) for claim 20 are discussed prior to the rejections for claims 16, 18, and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (U.S. Publication No. 2014/0112321; hereinafter “Larson”) and further in view of Ramasubramanian et al. (U.S. Publication No. 2008/0201174; hereinafter “Ramasubramanian”) and Dal Mutto et al. (U.S. Publication No. 2015/0192991; hereinafter “Dal Mutto”).
As per claim 1, Larson teaches a system for improving communication between a user and a caregiver within an environment, comprising:
a caregiver communication device in the environment (See Larson Figs. 2, 6, and 7 and paras. [0061] and [0065]: receive stations for attendants/nurses to receive calls from requesting patients);
a graphic user interface (GUI) displayed on a user communication device in the environment in communication with the caregiver communication device, [the GUI of the user communication device including a graphical cursor configured to identify a location of user input in the GUI] (See Larson Figs. 9-10 and paras. [0027] and [0072-74]: patient/user interface to initiate calls to notify/alert a nursing communication system);
a database of GUI features available for display in the GUI and for selection in the GUI by the user input (See Larson Figs. 4 and 5 and paras. [0053-54] and [0060]: 
a non-transitory computer storage media coupled with the user communication device and encoded with one or more computer programs for facilitating communication of the user communication device with the caregiver communication device (See Larson paras. [0050-51]), the one or more computer programs including:
a GUI customization module, the GUI customization module configured to [customize the GUI features available to the user and the layout thereof] in the GUI for selection by the user [via the graphical cursor] (See Larson Figs. 8-9 and paras. [0069-70]: GUI elements arranged to present options for the user to select, including a themes option);
a notification module, the notification module configured to: transmit a notification to the caregiver communication device of one or more GUI features selected by the user, and transmit notifications from the caregiver to the user communication device (See Larson Figs. 9-10 and paras. [0027] and [0072-74]: patient/user calls can notify/alert a nursing communication system), and
the GUI features include user-needs identifiers related to general user assistance, user bathroom needs, user present status, user mood, user pain level, user pain location, food requests, user satisfaction, predefined messages, environmental controls, or combinations thereof (See Larson Fig. 9 and para. [0069]: user interface where patient can request assistance for various needs, including bathroom, food, medicines, etc.).
customize the GUI features available to the user and the layout thereof.
Ramasubramanian teaches this limitation of the claim (See Ramasubramanian Fig. 7 and paras. [0071] and [0086]: user interface can be personalized for individual patient/user based on profile information. Therefore, this customization is being applied to the layout of Larson).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the interface buttons of Larson with the personalization of Ramasubramanian. One would have been motivated to combine these references because both references disclose interacting with user interface objects as they relate to a patient and their care, and Ramasubramanian enhances the user experience by providing a common and well-known way to tailor the information to that specific patient, allowing the patient to be aware of specific demands and limitations, as well as allowing the caregiver to receive more specific updates. 
Furthermore, while Larson teaches various inputs to interact with the GUI module (See Larson para. [0053]), Larson does not explicitly teach the GUI of the user communication device including a graphical cursor configured to identify a location of user input in the GUI, nor does Larson teach that the selection by the user is via the graphical cursor.
Dal Mutto teaches these limitations of the claim (See Dal Mutto paras. [0077] and [0095-97]: cursor can be indicated on the user interface).
and, a hands-free module, the hands-free module being in communication with the GUI and configured to enable manipulation of [the graphical cursor] within the GUI without physical contact with the user communication device by the user (See Larson paras. [0029] and [0053-54]: audio input from user to interact with GUI module, such as by voice. Additionally, the patient can interact with the interface using a motion sensor and hand gestures), Larson does not explicitly teach wherein the hands-free module enables selection of a first GUI feature via predetermined overlap duration of the graphical cursor and the first GUI feature in the GUI, and the hands-free module includes a head-tracking module in communication with the GUI, the head-tracking module being configured to manipulate the graphical cursor within the GUI in response to movement of a user's head. 
Dal Mutto teaches these limitations of the claim as well (See Dal Mutto Fig. 3 and paras. [0066-68]: head tracking device that allows the user to target specific objects on the interface; paras. [0054], [0088], and [0091]: “the manner in which a user selects an interface object (i.e. an action corresponding to a mouse “click”) can be head gesture reactive. In a number of embodiments, the process of clicking a gesture reactive interface object is initiated by targeting the target zone of an interface object using a first head gesture, such as staring at the interface object for a predetermined period of time” (emphasis added); paras. [0077] and [0095-97]: cursor can be indicated on the user interface).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the call interface of Larson with the head tracking interface of 

As per claim 3, Larson/Ramasubramanian/Dal Mutto further teaches notifications from the caregiver include informational documents, responses to GUI features selected by the user, presence of the caregiver communication device at a predetermined location within the environment or combinations thereof (See Larson paras. [0061] and [0065]: caregiver can be alerted to patient requests at particular call stations).

As per claim 4, Larson/Ramasubramanian/Dal Mutto further teaches wherein the notification module includes a messaging module configured to transmit non-GUI feature messages between the caregiver communication device and the user communication device (See Larson para. [0071]: can have traditional button features to receive user input to call caregiver).

As per claim 7, Larson/Ramasubramanian/Dal Mutto further teach wherein the hands-free module enables manipulation of the graphical cursor via facial recognition, head-tracking, voice recognition, or combinations thereof (See Larson paras. [0053-54]: 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson with the teachings of Dal Mutto for at least the same reasons as discussed above in claim 1.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson/Ramasubramanian/Dal Mutto as applied above, and further in view of Cabot (U.S. Publication No. 2016/0246781).
As per claim 2, while Larson/Ramasubramanian/Dal Mutto teaches the GUI objects and features, Larson/Ramasubramanian/Dal Mutto does not explicitly teach wherein the one or more computer programs further comprise: a translation module configured to receive a GUI feature selection in a first language and output an equivalent notification in a second language.
Cabot teaches these limitations of the claim (See Cabot paras. [0054] and [0061]: translating inputs between two languages for interaction between patient and caregiver).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the call interface of Larson/Ramasubramanian/Dal Mutto with the translation modules of Cabot. One would have been motivated to combine these references because both references disclose interacting with medical systems and .

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson/Ramasubramanian/Dal Mutto as applied above, and further in view of Mazar et al. (U.S. Publication No. 2015/0302539; hereinafter “Mazar”).
As per claim 5, while Larson/Ramasubramanian/Dal Mutto further teaches wherein addressing the one or more GUI features selected by the user includes: identifying the caregiver communication device in a user’s room via Wi-Fi, global positioning system, near-field communication, radio-frequency identification, or combinations thereof; scanning by the caregiver communication device of a code associated with the one or more GUI features; or combinations thereof (See Larson paras. [0041] and [0051-52]: patient call can be received at the nearest call station by a caregiver. This can be communicated over a network connection, including LAN, WAN, Wi-Fi, etc.; paras. [0048-49]: fixed call station in patient room to communicate with caregiver receive station), Larson/Dal Mutto does not explicitly teach wherein the notifications include a status indicator corresponding to whether the one or more GUI features selected by the user have been addressed.
Mazar teaches these limitations of the claim (See Mazar paras. [0067] and [0133]: caregivers can receive alerts/alarms about patient states and can pause/unpause alerts when addressing said alerts).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable 

As per claim 11, while Larson/Dal Mutto teaches caregiver call receiving, Larson/Dal Mutto does not explicitly teach one or more user-family communication devices, wherein the notification module is configured to transmit a notification to the one or more user-family communication devices of one or more GUI features selected by the user. One of ordinary skill could certainly argue that a family member in Larson can be a caregiver and therefore be alerted of the calling user’s actions/needs.
Nevertheless, Mazar teaches these limitations of the claim (See Mazar paras. [0096] and [0101]: family members can be alerted of patient results, issues, and/or news, etc,).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson/Dal Mutto with the teachings of Mazar for at least the same reasons as discussed above in claim 5.

Claims 9 and 10Larson/Dal Mutto as applied above, and further in view of Ackerman et al. (U.S. Publication No. 2014/0375680; hereinafter “Ackerman”).
As per claim 9, while Larson allows for hands-free interaction, Larson does not explicitly teach the limitations of the claim. Dal Mutto further teaches
wherein the head-tracking module is configured to: continuously capture frames corresponding to an environment in front of the user communication device; identify the presence of a user's face within the frames (See Dal Mutto paras. [0062] and [0073]: camera captures video data frames to capture scene and perform image analysis. Additionally, presence of the user can be detected based on face detection);
define one or more reference points on the user's face; position a virtual window enclosing the one or more reference points, the virtual window corresponding to the graphical cursor (See Dal Mutto paras. [0047], [0061], and [0105]: viewpoint of the user as determined by tracking the position of the user’s head, where facial expressions and other eye direction can be used to determine movements).
Furthermore, Dal Mutto teaches reference images and one of ordinary skill would understand that coordinate measurements must be taken at different points in time, and therefore could arguably teach the remaining limitations based on just how the capture/reference point technology works on its face.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson with the teachings of Dal Mutto for at least the same reasons as discussed above in claim 1.
Nevertheless, Ackerman teaches monitor the position of the one or more reference points at a time (t) compared to a prior time (t-x); determine a flow vector for a reference point corresponding to movement of the reference point from the prior time (t-x) to time (t); and update the position of the graphical cursor corresponding to an average of the flow vectors (See Ackerman abstract, Figs. 4H-6, and paras. [0037], [0045], [0062-64], [0067-68], and [0070]: measuring coordinates at different points in time. This includes using head position vectors in relation to a coordinate space).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the head-mounted interface interactions of Larson/Dal Mutto with the reference points of Ackerman. One would have been motivated to combine these references because both references disclose head mounted interface interactions and Ackerman enhances the user experience by allowing for the user to adjust their viewpoints and ensure the head-mounted device is capturing the information that the user desires to focus on. 

As per claim 10, Larson/Dal Mutto does not explicitly teach updating a sensitivity of the head-tracking module to increase or decrease the response of the head-tracking module to movement of the reference point.
Ackerman teaches these limitations of the claim (See Ackerman paras. [0041] and 0045]: calibrate device to obtain gaze vectors. Therefore, as the user is exposed to an increased or decreased field of view, there could be more or less reference points for the device to calculate).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson/Dal Mutto with the teachings of Ackerman for at least the same reasons as discussed above in claim 9.

Claims 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson and further in view of Ramasubramanian, Dal Mutto, Mazar, and Rawlinson (U.S. Publication No. 2016/0266778).
As per claim 20, Larson teaches a system for improving communication between a user and a caregiver within an environment, comprising:
a wireless communication network; a caregiver communication device in communication with the wireless communication network; a user communication device in communication with the caregiver communication device via the wireless communication network (See Larson paras. [0041] and [0051-52]: patient call can be received at the nearest call station by a caregiver. This can be communicated over a network connection, including LAN, WAN, Wi-Fi, etc.);
a graphic user interface (GUI) displayed on the user communication device, [the GUI including a graphical cursor configured to identify a location of user input in the GUI] (See Larson Figs. 9-10 and paras. [0027] and [0072-74]: patient/user interface to initiate calls to notify/alert a nursing communication system);
a database of GUI features available for display in the GUI and for selection in the GUI by the user input (See Larson Figs. 4 and 5 and paras. [0053-54] and [0060]: patient call stations with UI modules storage, where the UI module displays the UI and receives user input);
a non-transitory computer storage media coupled with the user communication device and encoded with one or more computer programs for facilitating communication of the user communication device with the caregiver communication device (See Larson paras. [0050-51]), the one or more computer programs including:
a GUI customization module, the GUI customization module configured to [customize the GUI features available to the user and the layout thereof] in the GUI for selection by the user [via the graphical cursor] (See Larson Fig. 9 and paras. [0069-70]: GUI elements arranged to present options for the user to select);
a notification module, the notification module configured to: transmit a notification to the caregiver communication device of one or more GUI features selected by the user, transmit notifications from the caregiver communication device to the user communication device (See Larson Figs. 9-10 and paras. [0027] and [0072-74]: patient/user calls can notify/alert a nursing communication system);
a caregiver tracking module, the caregiver tracking module configured to track the location of a caregiver in the environment and identify when the caregiver is in a predetermined proximity with the user to address the one or more GUI features selected by the user (See Larson paras. [0041] and [0056]: transmit call notifications to nearest caregiver receiving station); and
a data analytics module, the data analytics module configured to record data regarding the caregiver communication device, the user communication device, the GUI features, the transmitted notifications, the head-tracking module, or combinations thereof (See Larson paras. [0033]: storing call data from user call stations for caregivers to review),
wherein the GUI features include user-needs identifiers related to general user assistance, user bathroom needs, user present status, user mood, user pain level, user pain location, food requests, user satisfaction, predefined messages, environmental controls, or combinations thereof (See Larson Fig. 9 and para. [0069]: user interface where patient can request assistance for various needs, including bathroom, food, medicines, etc.).
However, while Larson teaches themes on the user interface (See Larson Fig. 8), Larson does not explicitly teach customize the GUI features available to the user and the layout thereof.
Ramasubramanian teaches this limitation of the claim (See Ramasubramanian Fig. 7 and paras. [0071] and [0086]: user interface can be personalized for individual patient/user based on profile information. Therefore, this customization is being applied to the layout of Larson).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the interface buttons of Larson with the personalization of Ramasubramanian. One would have been motivated to combine these references because both references disclose interacting with user interface objects as they relate to a patient and their care, and Ramasubramanian enhances the user experience by providing a common and well-known way to tailor the information to that specific patient, allowing the patient to be aware of specific demands and limitations, as well as allowing the caregiver to receive more specific updates. 
Further, while Larson teaches various inputs to interact with the GUI module (See Larson para. [0053]), Larson does not explicitly teach the GUI including a graphical cursor configured to identify a location of user input in the GUI, nor does Larson teach that the selection by the user is via the graphical cursor.
Dal Mutto teaches these limitations of the claim (See Dal Mutto paras. [0077] and [0095-97]: cursor can be indicated on the user interface).
Additionally, while Larson teaches a head-tracking module, the head-tracking module being in communication with the GUI and configured to enable manipulation of [the graphical cursor] within the GUI without physical contact with the user communication device by the user (See Larson paras. [0029] and [0053-54]: audio input from user to interact with GUI module, such as by voice. Additionally, the patient can interact with the interface using a motion sensor and hand gestures), Larson does not explicitly teach a head-tracking module, the head-tracking module being in communication with the GUI and configured to enable manipulation of the graphical cursor within the GUI via movement of the user's head within an environment in front of the user communication device. 
Dal Mutto teaches these limitations of the claim as well (See Dal Mutto Fig. 3 and paras. [0066-68]: head tracking device that allows the user to target specific objects on the interface; paras. [0054], [0088], and [0091]: “the manner in which a user selects an interface object (i.e. an action corresponding to a mouse “click”) can be head gesture reactive. In a number of embodiments, the process of clicking a gesture reactive interface object is initiated by targeting the target zone of an interface object using a first head gesture, such as staring at the interface object for a predetermined period of time” (emphasis added); paras. [0077] and [0095-97]: cursor can be indicated on the user interface).

Furthermore, while Larson teaches the transmission of notifications, Larson does not explicitly teach and transmit notifications from the user communication device and the caregiver communication device to an electronic medical record for the user.
Mazar teaches this limitation of the claim (See Mazar paras. [0093] and [0099]: patient status can be automatically pushed to electronic medical records).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the alert notifications of Larson with the addressing of alerts as taught by Mazar. One would have been motivated to combine these references because both references disclose patient notification systems with caregivers and Mazar enhances the user experience by providing for clear ways for the caregiver to ensure that the alerts have been addressed, do not go unnoticed, and/or are transmitted to the right person.
Morevoer, while Larson teaches a stand upon which the user communication device is reversibly mounted, [the stand including a reversibly extendable arm] mounted to a floor, a ceiling, a wall, a wheelchair, a base, or combinations thereof, [wherein movement of the reversibly extendable arm is controlled via the user communication device] (See Larson para. [0028]: wall-mounted device for patient to communicate with caregiver), Larson does not explicitly teach the stand including a reversibly extendable arm, nor does Larson explicitly teach wherein movement of the reversibly extendable arm is controlled via the user communication device.
Rawlinson teaches these limitations of the claim (See Rawlinson Figs. 11A-11C, 15, and paras. [0012-13], [0050], and [0054]: user interface can receive input to telescope/expand display for the comfort of the user).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the mountable patient interface of Larson with the expandable arm of the display of Rawlinson. One would have been motivated to combine these references because both references disclose interacting with a mounted user interface and Rawlinson enhances the user experience by allowing the user to conveniently position the interface object in a way that allows for the most comfortable input angles and visibility.

As per claim 16, while Larson teaches the user interface/GUI features Larson does not explicitly teach wherein the system is configured to schedule a change in the GUI features selectable on the user communication device by the user for a predetermined instance; and change the GUI features selectable on the user communication device at the predetermined instance.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson with the teachings of Mazar for at least the same reasons as discussed above in claim 20.

As per claim 18, Larson does not explicitly teach wherein selecting by the user one or more GUI features is performed via the head-tracking module.
Dal Mutto teaches these limitations of the claim as well (See Dal Mutto Fig. 3 and paras. [0066-68]: head tracking device that allows the user to target and select specific objects on the interface).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson with the teachings of Dal Mutto for at least the same reasons as discussed above in claim 20.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson/Ramasubramanian/Dal Mutto/Mazar/Rowlinson as applied above, and further in view of Ackerman.
As per claim 19, while Larson allows for hands-free interaction, Larson does not explicitly teach the limitations of the claim. Dal Mutto further teaches:
wherein the head-tracking module is configured to: continuously capture frames corresponding to an environment in front of the user communication device; identifying the presence of a user's face within the frames (See Dal Mutto paras. [0062] and [0073]: camera captures video data frames to capture scene and perform image analysis. Additionally, presence of the user can be detected based on face detection);
define one or more reference points on the user's face; position a virtual window enclosing the one or more reference points, the virtual window corresponding to the graphical cursor (See Dal Mutto paras. [0047], [0061], and [0105]: viewpoint of the user as determined by tracking the position of the user’s head, where facial expressions and other eye direction can be used to determine movements).
Furthermore, Dal Mutto teaches reference images and one of ordinary skill would understand that coordinate measurements must be taken at different points in time, and therefore could arguably teach the remaining limitations based on just how the capture/reference point technology works on its face.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Larson with the teachings of Dal Mutto for at least the same reasons as discussed above in claim 20.
Nevertheless, Ackerman teaches monitor the position of the one or more reference points at a time (t) compared to a prior time (t-x); determine a flow vector for a reference point corresponding to movement of the reference point from the prior time (t-x) to time (t); and updating the position of the graphical cursor corresponding to an average of the flow vectors (See Ackerman abstract, Figs. 4H-6, and paras. [0037], 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the head-mounted interface interactions of Larson/ Ramasubramanian/Dal Mutto/Mazar/Rowlinson with the reference points of Ackerman. One would have been motivated to combine these references because both references disclose head mounted interface interactions and Ackerman enhances the user experience by allowing for the user to adjust their viewpoints and ensure the head-mounted device is capturing the information that the user desires to focus on. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire TWO MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicholas Klicos/
Primary Examiner, Art Unit 2145